        Case 2:20-cv-10560-ODW-MAA Document 4 Filed 11/19/20 Page 1 of 1 Page ID #:18
AO 121 (       6/   )
TO:

                                                                                                         REPORT ON THE
                                                                                                 FILING OR DETERMINATION OF AN
                                                                                                        ACTION OR APPEAL
                                                                                                     REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                           COURT NAME AND LOCATION
                                                                            United States District Court - Central District of California
        G
        ✔ ACTION                 G APPEAL
DOCKET NO.                            DATE FILED
 2:20-cv-10560                                  11/19/2020
PLAINTIFF                                                                               DEFENDANT
VICTORIA INOYO                                                                          VICTOR VICTOR WORLDWIDE, INC., a New York
                                                                                        corporation; UNIVERSAL MUSIC GROUP, INC., a
                                                                                        Delaware corporation; REPUBLIC RECORDS, INC., a
                                                                                        New York corporation; WARNER CHAPPELL MUSIC,
                                                                                        INC., and DOES 1 through 100, inclusive
       COPYRIGHT
                                                                  TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 PA0002253859                        Pop Smoke on Changing the Game for New York Rap                                 VICKY INOYO

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                         INCLUDED BY
                                               G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                                  TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                           .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                      WRITTEN OPINION ATTACHED                                       DATE RENDERED

             G Order             G Judgment                                     G Yes        G No

CLERK                                                              (BY) DEPUTY CLERK                                              DATE



                        1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                           mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                        4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



           Print                          Save As...                                                                                               Reset
